          Case 1:20-cr-00655-KPF Document 17 Filed 12/14/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                 Protective Order

                v.                                                        20 Cr. 655 (KPF)

 Omar Adams,

                            Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, the Court hereby finds and orders as follows:

       1. Confidential Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal case. Certain of that

discovery may include material that affects the privacy and confidentiality of individuals and/or

exposes sensitive personal information. Discovery materials produced by the Government to the

defendant or his counsel that are either (1) designated in whole or in part as “Confidential” by the

Government in emails or communications to defense counsel, or (2) that include a Bates or other

label stating “Confidential,” shall be deemed “Confidential Material.” Confidential Material shall

include, but may not be limited to, a 911 call and body worn camera footage depicting the inside

of a hospital and witness interviews.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       2. Confidential Material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any
          Case 1:20-cr-00655-KPF Document 17 Filed 12/14/20 Page 2 of 4




Confidential Material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any Confidential Material to the media or any third party

except as set forth below.

       3. Confidential Material may be disclosed by counsel to:

           (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

           (b) Prospective witnesses for purposes of defending this action.

       4. The Government may authorize, in writing, disclosure of Confidential Material beyond

that otherwise permitted by this Order without further Order of this Court.

       5. If there is a dispute between the parties concerning the Government’s Confidential

Material designation of certain discovery materials, the parties shall meet and confer without

prejudice to a subsequent application by defense counsel seeking de-designation of such material

by the Court. If the defense moves the Court for de-designation of disputed material, the

Government shall respond within seven days of the defense filing, absent further Order of this

Court. The Government shall bear the burden of establishing good cause for its Confidential

Material designation of the disputed materials.

       6. This Order does not prevent the disclosure of any Confidential Material in any hearing

or trial held in this action, or to any judge or magistrate judge, for purposes of this action. All

filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       7. Except for Confidential Material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all Confidential Material,


                                                  2
           Case 1:20-cr-00655-KPF Document 17 Filed 12/14/20 Page 3 of 4




including the seized ESI Confidential Material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later.

        8. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed Confidential Material. All such persons

shall be subject to the terms of this Order. Defense counsel shall maintain a record of what

Confidential Material has been disclosed to which such persons.

        9. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.




                                                 3
            Case 1:20-cr-00655-KPF Document 17 Filed 12/14/20 Page 4 of 4




                                   Retention of Jurisdiction
       10. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney


by: _____________________________                      Date: 12/14/2020
    Rebecca T. Dell
    Assistant United States Attorney


   ___________________________                         Date: 12/14/2020
                                                             _____________________
   Ariel Werner
   Counsel for Omar Adams

SO ORDERED:

Dated: New York, New York
       December 14
                __, 2020

                                            __________________________________________
                                            THE HONORABLE KATHERINE POLK FAILLA
                                                     UNITED STATES DISTRICT JUDGE


This protective order does not bind the Court or any of its
personnel. The Court can modify this Order at any time.




                                               4
